NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RIGOBERTO SANTIZ GOMEZ, AKA                     No.    18-70975
Gerardo Luis Francisco Diego,
                                                Agency No. A095-793-679
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Rigoberto Santiz Gomez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion for a continuance. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.

2008). We review de novo questions of law and claims of due process violations

in immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014).

We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Santiz Gomez’s motion

for a continuance where he failed to show good cause. See Sandoval-Luna, 526
F.3d at 1247 (“[t]he decision to grant or deny a continuance is in the sound

discretion of the judge and will not be overturned except on a showing of clear

abuse” (internal citation and quotation marks omitted)). Contrary to Santiz

Gomez’s contention, Matter of L-A-B-R-, 27 I. & N. Dec. 405 (A.G. 2018) does

not affect the analysis of the motion to continue in his case. See id. at 405-06. We

therefore decline to remand for consideration of Matter of L-A-B-R-.

      We also reject Santiz Gomez’s contentions that the IJ violated his due

process rights by not explaining the availability of asylum and related relief or pre-

conclusion voluntary departure. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error and substantial prejudice to prevail on a due process claim).

      Finally, we lack jurisdiction to review the agency’s discretionary denial of

voluntary departure. See 8 U.S.C. § 1229c(f); Corro-Barragan v. Holder, 718 F.3d
2                                    18-70975
1174, 1176-77 (9th Cir. 2013) (the court’s jurisdiction over challenges to the denial

of voluntary departure is limited to constitutional claims or questions of law).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    18-70975